


EXHIBIT 10.1







SHARE ISSUANCE AGREEMENT







SHARE ISSUANCE AGREEMENT dated the 11th day of October, 2011.




BETWEEN:




American Gold Holdings Ltd.

(Hereinafter, the "SUBSCRIBER")




AND:

Liberty Gold Corp. a Delaware domestic corporation,

(Hereinafter, the "COMPANY")




NOW THEREFORE THIS SHARE ISSUANCE AGREEMENT ("AGREEMENT") WITNESSES that the

parties hereto agree as follows:




ARTICLE 1 - INTERPRETATION




SECTION 1.1.  DEFINITIONS.  When used in this Agreement (including the recitals
and schedules hereto) or in any amendment hereto, the following terms shall,
unless otherwise expressly provided, have the meanings assigned to them herein:




"BANKING DAY" shall mean any day other than a Saturday, Sunday, public holiday
under the laws of the State of Delaware or other day on which banking
institutions are authorized or obligated to close in Delaware.




"CHARTER DOCUMENTS" means incorporation documents and by-laws, and all
amendments thereto;




"CONSENT"  means  any  permit,   license,   approval,   consent,  order,  right,
certificate,  judgment,  writ,  injunction,  award,  determination,   direction,
decree, authorization,  franchise, privilege, grant, waiver, exemption and other
concession or by-law, rule or regulation;




"UNIT PRICE" means a price equal to the higher of either: (a) $0.45, or (b) 90%
of the volume weighted average of the closing price  (the  "VWAP") of Common
Stock, for the five (5) Banking Days immediately    preceding    the   date   of
  the    Notice, as   quoted   on OTC Markets, or other source of stock quotes
as agreed to by the parties; and




"DOLLAR" or "$" means the currency of the United States of America.




ARTICLE 2 - THE SHARE ISSUANCE




SECTION 2.1. SHARE ISSUANCE.  

The Subscriber shall make available to the Company in accordance with, and
subject to the terms and conditions of, this Agreement, until October 11th 2013
(the  "COMPLETION DATE"), up to  $15,000,000 by way of Advances in accordance
with Sections 2.2, 2.3 and 2.4 of this Agreement. The Completion Date may be
extended for an additional term of up to twelve months at the option of the
Company or the Subscriber upon written notice on or before the Completion Date
in accordance with the notice provisions in Section of this Agreement.
















Initials: _______/_LH______ Page 1 of 6





--------------------------------------------------------------------------------




SECTION  2.2. THE  ADVANCES.  

On the terms and conditions set forth herein the Subscriber, from time to time,
on any Banking Day, prior to the Completion Date, agrees to make advances to the
Company ("ADVANCES"). Each Advance shall be in an aggregate amount of not more
than $1,000,000, and in integral multiples of $25,000.




SECTION 2.3.  PROCEDURE TO REQUEST ADVANCES.  

Each Advance shall be made on or before five Banking Days following notice from
the Company.  Each such notice shall be given by a notice to the Subscriber in
the form substantially the same as the form attached hereto in Schedule A (each
a "NOTICE").




SECTION 2.4.  SUBSCRIPTION  AGREEMENT.  

Upon making each Advance, the Subscriber shall provide an executed Subscription
Agreement, in a form acceptable to both to this Agreement, to the Company.




SECTION  2.5.  USE OF PROCEEDS.  

The Company shall use all Advances to fund operating expenses, acquisitions,
working capital and general corporate activities.




SECTION 2.6 OPTION.

The Subscriber may, at their discretion, take the option to subscribe up to a
further $5,000,000, when the total subscription from this agreement has been
received by the Company.




ARTICLE 3 - REPRESENTATIONS AND WARRANTIES




SECTION 3.1. REPRESENTATIONS AND WARRANTIES.

The Company represents and warrants to the Subscriber:




(a)

Organization and Corporate Power. The  Company  has  been  duly incorporated
 and  organized  and is  validly  subsisting  and in good standing  under the
laws of its  jurisdiction  and has full  corporate right,  power and authority
to enter into and perform its  obligations under  the  Agreement  to which it is
or shall be a party and has full corporate right, power and authority to own and
operate its properties and to carry on its business;




(b)

Conflict with Other Instruments. The execution and delivery by the Company of
the Agreement and the performance by the Company of its obligations thereunder,
do not and will not:  (i) conflict with or result in a breach of any of the
terms, conditions or provisions of: (A) the charter documents of the Company;
(B) any law applicable to or binding on the Company; or (C) any contractual
restriction binding on or affecting the Company or its properties the breach of
which would have a material adverse effect on the Company; or (ii) result in, or
require or permit:  (A) the imposition of any lien on or with respect to the
properties now owned or hereafter acquired by the Company; or (B) The
acceleration of the maturity of any debt of the Company, under any contractual
provision binding on or affecting the Company;




(c)

Consents, Official Body Approvals.  The execution and delivery of the Agreement
 and  the  performance  by the  Company  of its  obligations thereunder  have
been duly  authorized by all necessary  action on the part of the Company,  and
no Consent under any  applicable  law and no registration,  qualification,
 designation, declaration or filing with any  official  body  having
 jurisdiction  over the  Company is or was necessary therefore.  The Company
possesses all Consents, in full force and effect, under any applicable Law which
are necessary in connection

With the operation of its business, the non-possession of which could reasonably
be expected to have a material adverse effect on the Company;




(d)

Execution of Binding Obligation.  The Agreement has been duly executed and
 delivered by the Company and,  when duly  executed by the Company and delivered
for value,  the Agreement will constitute  legal,  valid and  binding
 obligations  of the  Company, enforceable against  







Initials: _______/___LH____ Page 2 of 6





--------------------------------------------------------------------------------




          The Company, in accordance with its terms;




(e)

No Litigation.  There are no actions, suits or proceedings pending or, to the
knowledge of the Company, after due inquiry, threatened against or affecting the
Company (nor, to the knowledge of the Company,  after due  inquiry,  any basis
 therefor)  before any  official  body having jurisdiction  over the Company
 which  purport to or do challenge  the validity or propriety of the
 transactions  contemplated  by the Share Issuance the Company,  which if
adversely  determined could reasonably be expected to have a material adverse
effect on the Company;




(g)  

Absence of Changes. Since the date of the most  recently  delivered financial
 statements  of the Company,  the Company has carried on its business,
 operations  and  affairs  only in the  ordinary  and normal course consistent
with past practice.




ARTICLE 4 - COVENANTS OF THE COMPANY




SECTION 4.1.  AFFIRMATIVE COVENANTS.  

Until the Completion Date, the Company shall:




(a)  

COMPLIANCE  WITH  LAWS, ETC. Comply with  all  applicable   laws, non-compliance
 with which could have a material adverse effect on the Company;




(b)  

PAYMENT OF TAXES AND CLAIMS.  Pay and discharge before the same shall become
delinquent: (i) all taxes and assessments; and (ii) all lawful claims which, if
unpaid, might become a lien upon or in respect of the Company's assets or
properties;




(c)  

MAINTAIN TITLE.  Maintain  and,  as soon as  reasonably  practicable, defend and
take,  all action  necessary or advisable at any time,  and  from time to time,
to maintain,  defend,  exercise or renew its right, title and interest in and to
all of its property and assets;




(d)  

PAY OBLIGATIONS TO SUBSCRIBER AND PERFORM OTHER COVENANTS.  Make full  and
timely payment of its obligations hereunder and duly comply with the terms and
covenants contained in this Agreement, all at the times and places and in the
manner set forth therein;




(e)  

FURTHER ASSURANCES.  At its cost and expense, upon request by the Subscriber,
duly execute and deliver, or cause to be duly executed and delivered, to the
Subscriber, such further instruments and do and cause to be done such other acts
as may be necessary or proper in the reasonable opinion of the Subscriber to
carry out more effectually the provisions and purposes of this Agreement.




ARTICLE 5 - SHARE ISSUANCE




SECTION 5.1 SHARE ISSUANCE.

The Company shall issue, within fifteen (15) Banking Days following the date of
the receipt by the Company of any Advance under this Agreement, units (each a
"UNIT") of the Company at the Unit Price.  Each Unit shall consist of one share
(each a "SHARE") of the common stock of the Company (the "COMMON STOCK") and one
share purchase warrant (each a "Warrant").  Each Warrant shall entitle the
Subscriber to purchase one additional share (each a "WARRANT SHARE") of Common
Stock, at an exercise price equal to 130% of the Unit Price at which the Unit
containing the Warrant being exercised was issued, for a period of three (3)
years from the date such Warrant is issued. Upon receipt of any Advance under
this Agreement, the Company shall promptly cause its registrar and transfer
agent to issue the certificates representing the Shares. If the Subscriber
exercises the Warrants, the Company shall promptly cause its registrar and
transfer agent to issue the certificates representing the Warrant Shares.
















Initials: _______/__LH_____ Page 3 of 6





--------------------------------------------------------------------------------




SECTION 5.2  FRACTIONAL  SHARES.

Notwithstanding any other provisions of this Agreement, no certificate for
fractional shares of the Shares or the Warrant Shares shall be issued to the
Subscriber. In lieu of any such fractional shares, if the Subscriber  would
 otherwise be entitled to receive a fraction of a share of the Shares or Warrant
 Shares  following  a Share  Issuance  or exercise of a Warrant,  as applicable,
 the  Subscriber  shall be entitled to receive from the Company a stock
 certificate  representing the nearest whole number of shares of the Company.




ARTICLE 6 - MISCELLANEOUS




SECTION 6.1. NOTICES,  ETC.

Except as otherwise  expressly  provided herein, all notices,  requests,
 demands,  directions and communications by one party to the other shall be sent
by hand  delivery or  registered  mail or fax,  and shall be effective when hand
 delivered or when delivered by the relevant  postal service or when  faxed and
 confirmed,  as the case may be.  All such notices shall be addressed to the
President of the notified party at its address given on the signature page of
this Agreement, or in accordance with any unrevoked written direction from such
party to the other party.




SECTION 6.2. NO WAIVER; REMEDIES.  

No failure on the part of the Subscriber or the Company to exercise, and no
delay in exercising, any right under this Agreement shall operate as a waiver
thereof. The remedies herein provided are cumulative and not exclusive of any
remedies provided by Law.




SECTION 6.3. JURISDICTION.

(1) Each of the parties hereby irrevocably attorns to the non-exclusive
jurisdiction of the Courts of the State of Nevada in any action or proceeding
arising out of or relating to this Agreement. The Company agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law; and (2) nothing in this Section 6.3 shall affect the right of
the Subscriber to serve legal process in any other manner permitted by Law or
affect the right of the Subscriber to bring any action or proceeding against the
Company or its property in the courts of other jurisdictions.




SECTION 6.4.  SUCCESSORS AND ASSIGNS.  

The Company shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Subscriber, which
consent may be arbitrarily withheld.




SECTION 6.5.  SEVERABILITY.  

If one or more provisions of this Agreement be or become invalid, or
unenforceable in whole or in part in any jurisdiction, the validity of the
remaining provisions of this Agreement shall not be affected.  The parties
hereto undertake to replace any such invalid provision without delay with a
valid provision which as nearly as possible duplicates the economic intent of
the invalid provision.




SECTION 6.6. COUNTERPARTS.

This Agreement may be executed in counterparts and by different parties in
separate counterparts, each of which when so executed shall be deemed an
original and all of which, taken together, shall constitute one and the same
instrument.




SECTION 6.7.  SYNDICATION/PARTICIPATION.  

The Subscriber may not sell, transfer, assign, participate,  syndicate or
negotiate to one or more third  parties,  in whole or in part, the Commitment
and its rights under this Agreement, without the prior written consent of the
Company, which consent may not be arbitrarily withheld.



















Initials: _______/__LH_____ Page 4 of 6





--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.




THE SUBSCRIBER

THE COMPANY




American Gold Holdings Ltd

Liberty Gold Corp,




By:  /s/ A. Ratsaphong

 By:  /s/ Lynn Harrison

    -----------------------------

      -----------------------------

Authorized Signing Officer

Authorized Signing Officer











































































































































Initials: _______/___LH____ Page 5 of 6





--------------------------------------------------------------------------------




SCHEDULE A




NOTICE




To:    American Gold Holdings Ltd (the "Subscriber")




The undersigned, Liberty Gold Corp., (the "Company"), hereby requests an advance
of  $________________, in accordance with the terms and conditions set forth in
the Share Issuance Agreement dated 11th day of October, 2011, between the
Subscriber and the Company and as of the Date of Notice written below.







DATE OF NOTICE:

  -----------------------------




Remaining amount to be advanced under

the Share Issuance:

  -----------------------------




_____________________________




Per:

    --------------------------------------------

    Authorized Signatory




The Subscriber hereby  acknowledges  receipt of this Notice and agrees with the
amounts set out above as of this Notice.




_____________________________




Per:

    -------------------------------------------

    Authorized Signatory















































































Initials: _______/_LH______ Page 6 of 6



